Citation Nr: 1036134	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1960 and from November 1962 to December 1979.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

In April 2010, VA obtained a Veterans' Health Administration 
(VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(a) (2009).  The resulting VHA opinion was 
received by the Board in June 2010.  Copies of the opinion were 
forwarded to the appellant and her representative.  In July 2010, 
the appellant responded that she had no further argument or 
evidence to submit.  She specifically requested that the Board 
proceed with an adjudication of her appeal.  Accordingly, the 
Board will address the merits of the appellant's claim.


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died on 
June [redacted], 2007, at the age of 66 years from chronic obstructive 
pulmonary disease (COPD).  

2.  A private medical record dated on June 8, 2007 reflects 
diagnoses of pulmonary fibrosis; arteriosclerotic coronary artery 
disease; diabetes mellitus, type II; bladder cancer; and gout.  

3.  At the time of the Veteran's death, service connection had 
been established for residuals of a right ankle fracture (10%, 
from April 1990); residuals of a right wrist fracture (0%, from 
April 1990); residuals of a fracture of the left distal radius 
(0%, from April 1990); residuals of a fracture of the right 
mid-tibia (0%, from April 1990); and residuals of a fracture of 
the left tibia (0%, from April 1990).  

4.  The Veteran's COPD, pulmonary fibrosis, arteriosclerotic 
coronary artery disease, diabetes mellitus, bladder cancer, and 
gout had their onset long after service and are unrelated to his 
military service or any incident therein.  

5.  The Veteran's service-connected residuals of fractures to the 
right ankle, right wrist, left distal radius, right mid-tibia, 
and left tibia did not cause his death or contribute materially 
or substantially to the cause of his death.  


CONCLUSIONS OF LAW

1.  COPD, pulmonary fibrosis, arteriosclerotic coronary artery 
disease, diabetes mellitus, bladder cancer, and gout were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  A disability incurred in service did not cause, or contribute 
substantially or materially to the cause of, the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  The 
Court of Appeals for Veterans Claims (Court) held that, for a DIC 
claim, VCAA notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007).  

In the present case, a letter dated in September 2007 notified 
the appellant of what information and evidence must be submitted 
to substantiate her claim for service connection for the cause of 
the Veteran's death.  The letter also informed her of her and 
VA's respective duties for obtaining evidence.  While, the letter 
indicated that, in order to substantiate a claim for cause of 
death, the evidence needs to show that the Veteran died from a 
service related injury or disease, the appellant was not informed 
of the disabilities for which service connection had been 
established during the Veteran's lifetime or evidence required to 
substantiate a claim based on a condition not yet service-
connected.  Thus, in light of the Hupp decision, this letter is 
insufficient.  

However, the errors outlined above do not affect the essential 
fairness of the adjudication.  In this regard, the Board finds 
that the purpose of the notice was not frustrated in this case, 
as the appellant does not assert that the Veteran's service-
connected musculoskeletal disabilities in any way contributed to 
his death.  Further, written statements on appeal by the 
appellant and her representative reflect actual knowledge of the 
conditions for which the Veteran was service connected at the 
time of his death as well as the evidence necessary to establish 
the claim for non service-connected diabetes mellitus.  Hence, 
the Board finds that any defect was cured by actual knowledge on 
the part of the claimant of what was needed to substantiate the 
claim and that further development with regard to VA's duty to 
notify under VCAA would serve no useful purpose.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

In addition, the Board acknowledges that the appellant has not 
been informed of the requirements for establishing an effective 
date-if her claim for service connection for the cause of the 
Veteran's death were to be granted.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Importantly, however, as will be 
explained in further detail in the following decision, the Board 
finds that the evidence of record does not support a grant of 
this issue.  As service connection for the cause of the Veteran's 
death is being denied, no effective date is being assigned.  
Thus, the Board concludes that VA's failure to notify the 
appellant of the requirements for establishing an effective date 
is not prejudicial to her and that a remand to correct this 
deficiency is not necessary.  

Accordingly, the Board finds that all required notice has been 
given to the appellant.  She has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial error 
as to such notice does not arise in this case.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Shinseki v. Sanders, 
supra.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has obtained the service treatment records and post-
service VA and private medical records.  

Additionally, the Board obtained a VHA opinion in June 2010, 
which reflects that a medical expert reviewed the claims folder 
and rendered an appropriate opinion based on the questions 
presented to him by the Board.  The Board finds that this opinion 
is adequate for decision-making purposes, as it included a review 
of the Veteran's claims file, including the treatment records 
contained therein, and provides a complete rationale for the 
opinion stated which is supported by the evidence of record.  
Accordingly, the Board finds that the duty to assist has been 
satisfied with respect to the appellant's claim for service 
connection for the cause of the Veteran's death.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (which stipulates that, 
when VA undertakes to obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  

Thus, the Board concludes that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence needed 
to substantiate, and in obtaining evidence pertinent to, her 
claim for service connection for the cause of the Veteran's 
death.  No useful purpose would be served in remanding this 
matter for additional development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA.  

Indeed, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the development of 
this issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); & Quartuccio v. Principi, supra.  

Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been incurred 
in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)(iii).  Diabetes mellitus, type II, is associated with 
herbicide exposure for the purposes of this presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-
connected disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be shown 
that it contributed substantially or materially, that it combined 
to cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

The Veteran in the present appeal died in June 2007, at the age 
of 66.  According to the death certificate, the immediate cause 
of his death was COPD.  There were no underlying causes of death 
or any significant conditions identified as contributing to 
death.  A private medical record dated in June 2007 just 10 days 
before the Veteran's demise reflects diagnoses of pulmonary 
fibrosis; arteriosclerotic coronary artery disease; diabetes 
mellitus, type II; bladder cancer; and gout.  

At the time of the Veteran's death, service connection was in 
effect for residuals of a right ankle fracture (10%, from April 
1990); residuals of a right wrist fracture (0%, from April 1990); 
residuals of a fracture of the left distal radius (0%, from April 
1990); residuals of a fracture of the right mid-tibia (0%, from 
April 1990); and residuals of a fracture of the left tibia (0%, 
from April 1990).  There is no evidence in the record to indicate 
that any of these disabilities was a contributing cause of the 
Veteran's death.  Specifically, none of the treatment notes 
suggest that there was a relationship between any of these 
service-connected disabilities and the cause of the Veteran's 
death.  Indeed, in this regard, the Board notes that the 
certificate of death does not list any contributory causes of 
death, but is limited solely to COPD.  The appellant has 
presented no medical evidence to refute this finding and, in 
fact, has not asserted at any time during the current appeal that 
any of the Veteran's service-connected disabilities contributed 
in any way to the cause of his demise.  Therefore, the Board 
finds that the Veteran's service-connected disabilities were not 
a contributory cause of his death.

Further, at no time during the current appeal has the appellant 
contended that the COPD is associated in any way to the Veteran's 
service.  In this regard, the Board notes that the service 
treatment records show no findings or diagnoses of COPD, and this 
disorder was first medically identified many years after service.  
Additionally, there is no competent medical opinion in the record 
to attribute the onset of the Veteran's COPD to his military 
service or any incident thereof.  Accordingly, service connection 
for the cause of the Veteran's death on this basis is not 
warranted.  

Moreover, as previously stated herein, a private medical record 
dated in June 2007 just 10 days before the Veteran's demise 
reflects diagnoses of pulmonary fibrosis; arteriosclerotic 
coronary artery disease; diabetes mellitus, type II; bladder 
cancer; and gout.  The Board notes that none of these 
disabilities are listed on the certificate of death as being a 
contributing factor in the Veteran's demise.  In any event, 
without even reaching a determination as to whether the Veteran's 
pulmonary fibrosis, arteriosclerotic coronary artery disease, 
bladder cancer, and gout-for which he was treated just 10 days 
prior to his death-contributed in any way to his demise, the 
fact remains that at no time during the current appeal has the 
appellant asserted-nor does the medical evidence of record 
show-that any of these disorders, which began many years after 
his active duty, are associated in any way with such service.  

Rather, the appellant claims that Veteran's diabetes mellitus 
aggravated his COPD and, in so doing, aided in causing his death.  
She asserts that her contention is supported by an opinion from, 
the Veteran's private physician.  

Initially, the Board notes that service personnel records confirm 
the Veteran's service in the Republic of Vietnam.  Thus, his 
exposure to herbicides, including Agent Orange, is conceded.  
Diabetes mellitus, type II, is presumed to be associated with 
exposure to herbicides.  38 C.F.R. § 3.309(e).  

The Board has carefully reviewed the clinical records which 
document the treatment the Veteran received prior to his death.  
This evidence shows that he was treated for a myriad of medical 
health problems, including, COPD, atherosclerotic coronary artery 
disease, myocardial infarction, hyperlipidemia, bladder cancer, 
and gout.  

Medical records closer to the Veteran's time of death, show that 
in early May 2007, he was evaluated for worsening shortness of 
breath over a several week period.  He was admitted for pneumonia 
and treated with intravenous steroids, high flow nebulizers, and 
antibiotics.  He was discharged several days later on the 
medication prednisone.  Within days the Veteran was readmitted 
with complaints of weakness and elevated blood sugars, as a 
result of the prednisone.  The clinical impression was steroid-
induced hyperglycemia, likely new onset diabetes.  The Veteran 
died on June [redacted], 2007.  

A July 2007, statement from a private treating physician noted 
the Veteran's cause of death was due to respiratory failure 
secondary to pulmonary fibrosis.  He noted that the Veteran's 
condition was complicated by frequent lung infections due to his 
diabetes.  

For further medical comment on this issue, the Board requested a 
VHA medical expert opinion in April 2010 from pulmonologist.  The 
Board received the expert medical opinion in June 2010.  After 
reviewing the claims folder, the VHA pulmonologist concluded that 
it was less likely than not that the Veteran's diabetes mellitus 
substantially or materially led to his death, combined to cause 
his demise, or aided or lent assistance to the production of his 
death.  

In discussing the rationale of the opinion, the pulmonologist 
noted that he had conducted a Medline literature search combining 
the terms "COPD" and "type 2 diabetes mellitus."  The search 
yielded 50 published literature on these combined topics, none of 
which supported a correlation between type II diabetes mellitus 
and COPD.  On the other hand, the use of steroids to control COPD 
had been associated with development of type II diabetes.  The VA 
pulmonologist referred to the notes from the Veteran's treating 
physician from May 2007 indicating the Veteran had steroid-
induced diabetes, but reiterated that the reverse causation was 
not supported by the review of the literature.  In addition, he 
noted that there was no presumptive correlation between dioxin 
and COPD.  

The pulmonologist went on to explain that one plausible 
correlation of diabetes mellitus worsening COPD, is if the 
diabetes has resulted in end-organ complications, such as 
retinopathy and neuropathy, that could have been barriers to 
medication compliance.  However he noted that review of the 
Veteran's last admission note in June 2007 indicated that he was 
admitted for severe pulmonary fibrosis and respiratory failure.  
His main diabetic medication was oral agent, Glipizide.  
Admission notes also indicated that the Veteran's eyes were 
reasonably functional (i.e. reactive to light) and included with 
intact motor strength and sensation.  All of which argues against 
severe diabetes, which is typically treated with insulin 
especially in an in-patient setting.  

Therefore, after careful consideration of the conflicting medical 
opinions in this case, the Board finds that the opinion expressed 
by the VHA medical expert is more probative than the contrary 
opinion expressed by the Veteran's private medical provider.  The 
VHA opinion is a detailed and reasoned response based upon a 
review and analysis of the entire record.  In rendering his 
opinion, the VHA medical expert specifically discussed the 
development of the Veteran's steroid-induced diabetes mellitus, 
reviewed various medical literature, and referred to specific 
medical history to support his conclusions.  Also, the VHA 
opinion reflects access to the findings from the Veteran's 
treating doctors.  The VHA pulmonologist was able to fully 
address the salient question as to the origin of the Veteran's 
diabetes mellitus and its relationship to his death because he 
(the doctor) reviewed the entire claims file.  

In contrast, the private medical opinion is considerably weakened 
by the fact that there is no indication the physician reviewed 
any relevant evidence in the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (which stipulates that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.).  The private medical opinion is merely 
the recordation of the history as related by the appellant, and 
does not represent a probative medical conclusion or opinion by 
the author.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board does recognize that the private opinion cannot be 
rejected solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the clinician did not describe review 
of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Nonetheless, the critical question is whether the private medical 
opinion is credible in light of all the evidence.  In fact, the 
Board may reject a medical opinion that is based on facts 
provided by the claimant which have been found to be inaccurate, 
or because other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the opinion.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may 
reject such statements of the veteran if rebutted by the overall 
weight of the evidence).  

That said, the private physician has evaluated the Veteran for 
COPD and thus should be well aware of his respiratory condition 
and the medical treatment for it.  However, the opinion is 
relatively brief and deficient in that the doctor did not explain 
how the Veteran's diabetes, which was first shown after he began 
steroid treatment for his respiratory condition, led to frequent 
lung infections.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 1985 (1999).  A 
medical opinion is not adequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); 
Kightly v. Brown, 6 Vet. App. 200 (1994); & Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by an actual predicate in 
the record are not probative medical opinions).  

Accordingly, the Board finds great probative value in the VHA 
opinion.  In light of the other evidence of record, the opinion 
is sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert has 
fairly considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 
(1995).  The private medical opinion, while not discounted 
entirely, is entitled to less weight.  

For these reasons, the probative and persuasive evidence weighs 
against the claim.  The Board does not doubt the sincerity of the 
appellant's beliefs and has sympathetically reviewed all of her 
correspondence.  While she is qualified to report any symptom or 
manifestation personally observed, she is not shown to be 
qualified to render a diagnosis or to provide an etiological 
nexus between the Veteran's cause of death and his diabetes 
mellitus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, her statements as to this connection cannot be of 
probative value.  

Unfortunately, the objective medical evidence herein does not 
support the appellant's claim.  The evidence is not in equipoise 
as to whether the Veteran's diabetes mellitus was the principal 
cause of death, whether it contributed substantially or 
materially to cause his death, whether it aided or lent 
assistance to produce death, or whether it accelerated his 
demise.  38 C.F.R. § 3.312(c)(1)-(3).  The appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


